United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                October 17, 2005
                        FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                       ))))))))))))))))))))))))))                   Clerk
                             No. 03-41526
                           Summary Calendar
                       ))))))))))))))))))))))))))

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

versus

Paulino Bautista-Sanchez,

                                                    Defendant-Appellant,




             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 6:02-CR-28-ALL



         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Paulino Bautista-Sanchez pleaded guilty and was convicted of

illegal reentry following deportation in violation of 8 U.S.C.

§ 1326.    Pursuant to his guilty-plea conviction, the district court

sentenced Bautista-Sanchez to sixty-eight months of imprisonment and

three years of supervised release.      This Court affirmed Bautista-

Sanchez’s judgment of conviction.         United States v. Bautista-


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Sanchez, 116 F. App’x. 512 (5th Cir. 2004).   Bautista-Sanchez filed

a petition for a writ of certiorari.     The Supreme Court granted

Bautista-Sanchez’s petition, vacated this Court’s judgment, and

remanded the case for consideration in light of United States v.

Booker, 125 S. Ct. 738 (2005).   Bautista-Sanchez v. United States,

125 S. Ct. 1715 (2005).    Bautista-Sanchez does not now press a

Booker claim, conceding that Booker has no impact on this appeal.



     We reinstate our prior judgment affirming Bautista-Sanchez’s

sentence.

     AFFIRMED.




                                 -2-